 IDEAL ELEVATOR CORP.347Ideal Elevator Corp.andInternational Union of Ele-vator Constructors,Local4.Case 1-CA-24705June 15, 1989DECISION AND ORDERBY MEMBERS JOHANSEN, CRACRAFT, ANDDEVANEYOn June 15, 1988, Administrative Law JudgeRobert T.Wallace issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, t andconclusions2 and to adopt the recommended Orderas modified.ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge asmodified below and orders that the Re-spondent,Ideal ElevatorCorp.,Boston,Massachu-setts, itsofficers,agents, successors,and assigns,shall take theactionset forthin theOrder as modi-fied.1.Substitutethe following for paragraph 1(b)and reletterthe followingparagraphsaccordingly."(b)Coercivelypolling employees concerningtheir desire for union representation."2.Substitute the attachednoticefor that of theadministrativelaw judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentiThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent has also excepted to thejudge's factual finding thatemployee Shawn Baker resigned from his job in March 1986.We findmerit in this exception as the record clearly shows that Baker has workedfor the Respondent continuously since 1985.This inadvertent error doesnot affect our decision.In addition,the Respondent excepts to the judge's finding that by poll-ing its employees before the Union claimed majority status,the Respond-ent violated Sec 8(a)(l) of the ActWe also find merit in this exception.The record clearly establishes that the Union knew of and condoned theRespondent'splan to poll its employees in November 1985 at a timewhen the Union had not claimed majority status.In these circumstances,we conclude that it would be inequitable to find that the timing of thepollingwas unlawful.However,we agree with the judge that the Re-spondent,by polling its employees without observing the safeguards setforth inStruksnes ConstructionCo., 165 NLRB 1062 (1967),violated Sec.8(a)(1) of the Act.Although the judge found the polling violation, he in-advertently failed to include it in his recommended Order.We shallmodify the recommended Order and notice accordingly.2 In reaching the conclusion that Kenneth Boyce Jr,the son of theRespondent's sole owner, should be excluded from the unit,the judgerelied onNLRB v. Action Automotive,469 U.S. 490(1985),and on his de-termination that Boyce Jr enjoyed a "special status" by virtue of hisclose relationship to the owner and of the on-the-job benefits he enjoyed.While we agree with the judge that Boyce Jr. should be excluded fromthe unit,we find it unnecessary to rely on the judge's "special status"analysis because Sec. 2(3) of the Act, as the judge himself noted,excludesfrom coverage"any individual employed by his parent or spouse."Further,we find it unnecessary to rely on the judge's "rebuttable pre-sumption" analysis to conclude that statements made by SupervisorsTnckett and Ahern were attributable to the Respondent.We note that,on remand,the Board applied the analysis set forth by the Third CircuitinNLRB v. Schroeder,726 F.2d 967(1984), to determine an employer'sresponsibility for statements made by its supervisors,as the law of thecase inNational Apartment Leasing Ca,272 NLRB 1097 (1984).In thisregard,the Board continues to hold that under Sec.2(13) of the Act "anemployer is bound by the acts and statements of its supervisors whetherspecifically authorized or not."DorothyShamrockCoal Ca,279 NLRB1298, 1299 (1986). Accordingly,we conclude that the Respondent isliable for the statements of Supervisors Ahern and Tnckett.The National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT unlawfully discourage member-ship in the InternationalUnion of Elevator Con-structors,Local 4,or any other labor organization.WE WILL NOT threaten you with physical harm,loss of jobs, and shut down of operations if youchoose to be represented by any union.WE WILL NOT coercively poll youconcerningyour desire for representation by InternationalUnion of Elevator Constructors, Local 4.WE WILL NOT coercively interrogate you as toyour sympathies and activities on behalf of anyunion.WE WILL NOTcreate an impression that unionmeetings and activities are under surveillance.WE WILL NOT promise or award pay raises orother benefits in order to induce you to avoidbeing representedby any union.WE WILL NOT in any other manner interferewith,restrain,or coerce you in the exercise of yourrights guaranteedby the Act.295 NLRB No. 39 348DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDWE WILL, on request, recognize and bargainwith International Union of Elevator Constructors,Local 4,as the exclusive representative of all em-ployees in the unit described below with respect torates of pay and other conditions of employmentand, if an understanding is reached,embody thatunderstanding in a written signed agreement. Thebargaining unit is:All full-time and regular part-time elevatorconstructors and helpers,excluding office cler-icals, salesmen,guards and supervisors as de-fined in the Act.WE WILL,on their unconditional offer to returnto work,reinstate employees found in this proceed-ing to have been striking to protest our continuingunfair labor practices.All of you are free to join the InternationalUnion of Elevator Constructors,Local 4, or anyother labor organization.IDEAL ELEVATOR CORP.BenjaminSmithandJohnWelsh,Esqs.,for the GeneralCounsel.ScottG.Blair,Esq. (Stoneman,Chandler & Miller),ofBoston,Massachusetts, for theRespondent.Paul F. KellyandShelley B. Kroll, Esqs. (Segal,Roitman& Coleman),of Boston,Massachusetts,for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEROBERTT.WALLACE,AdministrativeLaw Judge.Uponcharges filed by the above-named Union on May8, 1987,1 as amended,a complaint issued on July 1; andthe case was heard by me in Boston, Massachusetts, be-tween August 24 and September 2.As further amended at the trial,the complaint allegesthat Respondent engaged in numerous unfair labor prac-tices(threats of physical violence, layoffs,and plant clo-sure;and awarding of benefits)in order to defeat theUnion's organizingdrive.A bargaining order as well asan order to reinstate striking employees is sought.Based on the entire record, including my observationof the witnesses and after due considerationof briefsfiled by all parties,Imake the followingFINDINGSOF FACT/ANALYSIS1. JURISDICTIONRespondent,aMassachusetts corporation engaged inthe construction and repair of elevators,admits thatduring a representative 1-year period it purchased andreceived directly from out-of-state suppliers at its placeof business in Boston goods valued in excess of $50,000. Ifind that it is an employer engaged in commerce within'All dates arein 1987 unless otherwise stated.the meaningof Section 2(2), (6), and (7) of the NationalLaborRelationsAct. I also find that the Unionis a labororganizationwithinthe meaningof Section 2(5) of theAct.II.BACKGROUNDKenneth Boyce Sr. is the Respondent's president andsole stockholder,and is an employer within the meaningof Section 2(2) of theAct. ThomasWoods is the Re-spondent's general manager and is a supervisor underSection 2(11) of theAct. Thefollowing employees con-stitute a unit appropriate for collective bargaining withinthe meaning of Section9(6) of the Act:All full-time and regular part-time elevator con-structorsand helpers,excluding office clericals,salesmen,guards and supervisors as defined in theAct.On May 5,1987, the Union,by telegram,requestedthat Respondent recognize it as the exclusive collective-bargaining representative of employees in the unit; and 3days later it filed a petition seeking a Board determina-tion in that regard.Processing of the petition wasblocked by the charges at issue in this case.Respondent'spayroll list for the period April 28through May 9 includes the following 14 employees:Paul AhernPaul HardyShawn BakerJames HarrellKen Boyce,Jr.Dan KeatingThomas CarusoJohn McDougallJohn DonahueRobert MoralesStephen EaganGerald OemigJohn HardyWilliam TrickettOf those, Ahern and Trickett were the highest paid witheach receiving$20 per hour.Oemig at $16.50 per hourwas the next highest, followed by Eagan with$16.Eachof those employees were licensed elevator mechanics.The other employees,allunlicensed,received hourlyrates ranging from$8.50 to $12 an hour.III.REPRESENTATION ISSUERespondent contends that all 14 employees belongwithin the bargaining unit as of May 5.1 find,however,that Ahern and Trickett should be excluded because theyare supervisors within the meaning of Section 2(11) ofthe Act; and that Boyce Jr. must be excluded because heis an "individual employed by his parent"and hence notan employee within the meaning of Section 2(3) of theAct.Boyce Jr., age 19, is the son of Respondent's presidentand sole owner.During all pertinent periods he residedwith his father and he is shown to have been given somejob-related privileges and benefits not available to otheremployees.For example,during a 1-year period follow-ing his hire as a full-time employee in May 1986, he wasthe only nonsupervisory employee entrusted with keys to IDEAL ELEVATOR CORP.Respondent's facility,2 and he was accorded free use ofuniforms.InNLRBv.Action Automotive,469 U.S. 490(1985), theCourt approvedfactors reliedon by theBoard in decidingwhetheran employee's familial ties aresufficient to align his interests with management and thuswarrant his exclusionfroma bargaining unit.Includedamong those are: family ownership of and direct involve-ment in the managementof thebusiness(NLRB v. Cara-velleWood Products,466 F.2d 675 (7th Cir. 1972)); theemployee's continued residence in the family home(Pan-dick PressMidwest,251NLRB 473(1980)), and specialon-the-jobbenefitsreceived by the employee(HolthouseFurnitureCorp.,242NLRB 414 (1979)). Indeed, theCourt held that closerelatives of managementare prop-erly excluded from bargaining units even absent a show-ing that they enjoy special job-related privileges.As to Ahern and Trickett, supervisoryauthority wasconferred on them expresslyin policynotices toemploy-ees (dated June12, 1985, and February13, 1986, andissued under the namesof Ahern, Trickett,and Woods)which weregiven to all employeeswhen hired.3 Ac-cording to the June 12 notice,Ahern and Trickett hadauthoritytodisciplineemployees,including dockingtheir pay for tardiness or failure to respond to servicecalls; and in the onedated February13, employees wereadvised that their timeslipswould bemonitoreddaily byAhern and Trickett.Itdoes not appear that employeeswere ever advisedthat thenoticeswere rescinded ormodified in any respect.Creditedtestimony also shows thatAhern and Trickettacted in accord with the notices.TricketthiredMoralesand John Hardyand interviewedother jobapplicants.On hiringMorales,Tricketttold him thathe, Ahern, andBoyce Sr. would be his "bosses"; and he explained thathe was the construction foreman,Ahern the service fore-man, and Boyce Sr. "in charge of the whole operation."As construction foreman,Trickett assigned work to em-ployees on a daily basis, instructed themon the job, rep-rimanded themfor workinfractions,and, at least in oneinstance,recommended that an employee(Paul Hardy)be docked for poorperformance. He also granted em-ployees timeoff for shortperiods without prior authori-zation.As serviceforeman Ahern also interviewed andscreened job applicants,and he assignedworkto and in-structed employeeson the job.Ahern's andTrickett'spay, benefits,and working con-ditions also were commensuratewithsupervisory status.The blouses of their workuniforms were of adifferentcolor than thoseworn by otheremployees.They werepaid the highesthourly rateand received medical insur-ance.4Together withBoyce Sr. and Woods,they had2Although Harrell had keys,it is not clear that he obtained them anyearlier than June 1987(Tr 865).a General ManagerWoods testifiedthat since the fall of 1986 the twonotices have not been included in the packet. By that time,however, allthe named unit employeeshad been hired,includingKeating whosepacket contained both notices when he washired on September12, 1986.4 AccordingtoBoyce Sr.,Respondent'sgroupmedical insurancepolicy required at least four covered employees.InMarch 1987 the onlyinsured employees were Boyce Sr.,Woods, Trickett, Ahern,and Eagan.Eagan was included in the groupbecause Ahern opted notto take theinsurance when it wasinitially offered.349their own desks in Respondent'soffice.They also hadkeys to theshop andcustody ofRespondent'svehiclesafter working hours.Iconclude thatAhern and Trickettpossessed bothactual(Nueva Engineering,269 NLRB999 (1984)) andapparent(HoustonCoca ColaBottlingCo.,256 NLRB520 (1981)) supervisory authority,and this notwithstand-ing the factthat theymay not have been clothed with allattributes of a supervisor as that term is defined in Sec-tion2(11) of the Act(Hydro Conduit Corp.,254 NLRB433 (1981)).5Excluding BoyceJr.,Ahern, and Trickett,the bargain-ing unit asof the May 5union demand for recognitionconsisted of 11 employees;and of thosemore than a ma-jority (7) hadsigned cardswhichunambiguously au-thorizedthe Unionto represent them.?Respondent,however, contendsthat fourcards shouldbe disregarded because signatures were procured eitherby misrepresentation(to PaulHardy)or other improperinducements(to Baker, Eagan,and Morales).In addition,Respondent argues that all the cards are invalid becausecard signerswere told byBusinessAgent Frank McGet-tigan that by signingtheywere authorizingLocal 4 torepresent them in negotiating wages,hours, and workingconditions, whereas only the International Union had au-thorityunder its constitution to negotiate in regard tothose matters.Takingup the latter claimfirst,Ifind that whileMcGettigan made the claim to some of the signers, theerror is neither advertent nor material.Eachemployee isshown to have readthe card beforesigning and,as indi-catedabove, thewords on the card plainly designate theInternational or theLocalor bothas bargaining agent.That somesigners referred in their testimony to beingrepresentedby the entitymost visible to them(Local 4)does not negate their awareness also of having designat-ed the International as their representative.As toPaul Hardy,the alleged misrepresentation is thatMcGettigan told him the purpose of the card was tosecure an election.The pertinent testimony (Tr. 28) readsas follows:MR. MCGETTIGAN:[I]told him that . . . thecard was. . .to organize Ideal Elevator and thatS This conclusion accords withan answer in a prior proceeding (I-CA-23659)before the Board in which Respondent admittedthat Trickettheld supervisorystatus in 1986, since Trickett's uncontradicted testimonyherein is that his responsibilities remained unchanged up to the time heleftRespondent's employ in June 1987. The admission remains effectiveeven thoughthe proceedingsubsequently was settled by an agreementwhich contained a nonadmission clause.6 Eagan signedon March 27,McDougall onApril 13,John and PaulHardy on April21,Morales and Keating onApril 28,and Baker on May4.°The printed portion ofeach card reads as follows:Authorization for Representation ByInternationalUnion of Elevator ConstructorsIdesire to be represented by the International Union of ElevatorConstructors,and I hereby designate the International Union of Ele-vator Constructors and/or its appropriate affiliated Local Union asmy Bargaining Agent in matters of wages, hours,fringes and allother conditions of employment 350DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthe International Union of Elevator Constructors-if they won an election would represent them inwages, fringes and working conditions.However, when read in conjunction with other testimo-ny (Tr. 27, 30,40) it is clear that McGettigan informedeach prospective signer that voluntary recognition or anelection would be sought only if a majority of Respond-ent's employees designatedthe Unionas their representa-tive;and that construction accords with testimony ofother signers includingPaul Hardy (Tr. 394-395).Baker, in Respondent's view,was intimidated or "pres-sured"into signingby thepresident of another union(Fireman'sLocal 144) ofwhich Baker was a member;and, in support Respondent cites testimony whereinBaker states that the president told him to "tread lightly"in regard to the organizing drive of Local 4. Here too Ifind that the testimony does not support the contention.The pertinent quotation (Tr. 908)is asfollows:[BAKER].. .Iwas advised by my union presi-dent to tread lightly on it; to possibly stay out of it;not get involved in it.Far from being intimidated,Baker was told to avoid get-ting involved in thedrive.His subsequent testimony thathe felt"a little bit pressured"when he signed amounts tonothing more than an expression of subjective intent andas such it is irrelevant.Federal Alarm,230 NLRB 518(1977).Eagan claims to have signed only after McGettiganpromised to give him a job with a union company within2weeks; and Respondent,citingD.H.Overmyer Co.,170 NLRB 658(1968), argues that this was an offer of asubstantial economic benefit which undermined his free-dom of choice.But I decline to credit Eagan's claim,finding it hard to believe that McGettigan at the outsetof an organizing drive of uncertain duration would makea commitment to transfer a card signer out of the bar-gaining unit prior to a demand for recognition or a deci-sion to abandon the drive.Indeed,Eagan admits agree-ing to help in the drive,and on cross-examination heconceded that the asserted job offer was not absolute butinstead was tied to the outcome of the drive.In that re-spect,he quotes McGettigan(Tr. 686and 687)as saying"the quicker you get more responses from these guys. .. then the quicker things will happen . . . for you."In the circumstances,I find likely and credit McGetti-gan's testimony that his only reference to obtaining an-other jobfor Eagan came in response to Eagan's expres-sion of fear that by signing he would risk his job. Hestates(Tr. 799): "I did tell Steve that if he got fired be-cause of this organizing drive, that I would make everyeffort to try and find him a job, but beyond that, I didn'tguarantee him anything."Ostensibly because of McGetti-gan's failure promptly to live up to the promise of a job"within two weeks," Eagan asked for return of his card;and Respondent contends that this demand constitutes anadditional reason for nullifying the card.However,Eagan also testified that he did not seek its return untilMay 8andafterRespondent had posted the Union's May5 telegram demanding recognition.Therefore,his requestdoes not affect the majority status achieved by the Unionat the time of its demand for recognition.Federal Alarm,supra;Emco Steel,227 NLRB 989 (1977), enfd. sub nom.Bohack Corp.v.TeamstersLocal 807,567 F.2d 237 (2dCir. 1977). Furthermore, a revocation is never effectivewhen it follows,and islikely to have been induced by,an employer's unfair labor practices.QualityMarkets,160NLRB 44, 46 (1966). Given thesmall complement of em-ployees, Eagan's habit of hanging around with them afterwork,and his longtime friendship with an individual(Caruso) who was responsible for several threats of vio-lence, I view as incredible Eagan's assertion that prior torequesting return of his card he had no idea that threatshad been made.Morales was already a member of the Union when hesigned an authorization cardApril 28.He had been re-hired by Respondent on March 16,8 and about 1 weeklater he was contacted by McGettigan and asked to sign.During that conversation he told Morales that he "possi-bly could be fined" for working for a nonunion compa-ny.These circumstances,inRespondent'sview, negatethe voluntariness of Morales act in signing the card. Idisagree.As a member of the Union,Morales had agreedto be subject to legitimate internal disciplinary policies.There is no evidence that McGettigan's statement repre-sented anything more than a declaration of fact applica-ble to Morales' situation in working for a nonunion com-pany.Unlike Eagan and Baker,Morales appeared in sup-port of the complaint;and in volunteering that the state-ment was made, he did not suggest that it was uttered inan invidious context,i.e.,as a threat of punishmentfornot signing.On the contrary,his testimony reaffirms thevoluntariness of his signature.Further, I findno merit inRespondent's argument that if Boyce Sr.'s son is ex-cluded from the unit for having interests too closelyaligned with management so should Morales because, asa union member and subject to its disciplinary rules, hisinterests are inextricably interwoven with the Union. Asnoted above, however, Boyce Jr.'s exclusion is based ona specific statutory provision; and, in any event, to con-strue preexisting membership in a union as bias sufficientto exclude employees from a bargaining unit would vio-late the spirit and plain intentof the Act.In sum, I find that as of May 5, a majority of eligibleemployees in the unit had knowledgeably and freelyopted to be represented by the Union.IV. UNFAIR LABOR PRACTICESA. Boyce Sr.In mid-December 1986, General Manager Woods, atthe behest of Boyce Sr., conducted a poll of employees.As they came into the office to be paid they were toldthat their envelopes contained ballots which were to bechecked "yes" if they were in favor of unionization and"no" if against, and completed ballots were to be placedin a box situated on a desk.No other instructions or ex-planations were given.The poll patentlywas in violation8Morales initially was hired on February 24, 1986.He, along with sev-eral other employees(includingCaruso and Baker)lefton or aboutMarch 28,1986, and began to work for companies having contracts withthe Union IDEAL ELEVATOR CORP.351of their rights under Section 7 of the Act since, amongother things, the Union had not at that time claimed ma-jority support, and employees were not advised that theirparticipation was voluntary and without risk of reprisals.Struksnes Construction Co.,165 NLRB 1062 (1967).The Union's organizingcampaign effectively began onMarch 27 when Eagan was first to sign an authorizationcard.Boyce Sr. grudgingly conceded that he knewEagan hadsignedand that he knew the names of othersigners.9On May 4, in a conversation in the shop over-heard by Morales, Boyce Sr. instructed Caruso "to put acap on the Union situation because it would be comingto a head any day now." He also told Caruso that "itwould be his job to talk to the employees about theUnion and about the pros and cons of it"; and he empha-sized the importance of the matter by adding that if theUnioncame inhe would "just close his doors and go outof business."' 0In directing Caruso to interfere with the Union's cam-paignand threatening to close his business in the eventthe Union obtained majority support, Boyce Sr. violatedSection 8(a)(1) of the Act.Boyce Sr. also violated that section in his captive-audi-ence speech on May 14. It was given at the Respondent'sfacility after working hours and all unit employees wererequired to listen. Although Boyce Sr. read from a docu-ment prepared by Woods and legal counsel, he alsospoke extemporaneously. t t In the course of his remarkshe threatened that if the Union came in he would losecustomers and be forced to close his business. He warnedemployees that he would fight the Union "until his lastpenny" and stated that the Respondentwas a nonunionshop, always had been, and always would be. He forbadeemployee organizing efforts "during our working daysand any place that we were officially working for IdealElevator." He also urged them to go to the union hall asa group and demand return of their authorization cards.The speech exceeded the bounds of the Respondent'sSection 8(c) rights. Boyce Sr. did not simply make per-missible predictions of business reverses based on objec-tive facts. Instead he attempted to coerce employees intovoting against the Union by warning them that unionrepresentation would result in plant closure and loss ofjobs. Such conduct directly inhibits union activity in vio-lation of Section 8(a)(1).Walter Garson, Jr. & Associates,276 NLRB 1226, 1231-1232 (1985).Similarly, his "last penny" warning, his statement thatthe Company would always be nonunion, and his urgingemployees to regain their cards are patently violative asconveying a sense of futility in pursuing the organizing9 I am not impressedby Boyce Sr.'s candor. As a witnesshe viewedhis role as that of a participant in a cat-and-mouse game.For example,see Tr. 592, 627-629, and particularlyTr. 649-653 in whichhe concedesthat he was deliberately evasive in answering prior questions as to hisknowledgeof employeeinvolvementin the drive.10 Caruso has a reputation for talking tough andfightingAtthe timeof trial he was serving time in prison and was likely to remain there foran extended period.Despite that circumstance his status as an employeewas not terminated Boyce Sr. regards him as a "talented young man"and will put him back to work whenever he is released.11 Anotherinstance of Boyce Sr.'s gamesmanshipis found at Tr. 668where,in response to my inquiry as to whether his remarkson May 14went beyond the prepared speech,he answered."If I went beyond them,itwas very, very carefully,but my statement is that I didn't."effort.CrestFloors& Plastics,274 NLRB 1230, 1257(1985).Further, Boyce Sr.'s speech entailed promulga-tion of an unlawful proscription of solicitation. Ruleswhich prohibit union organizing during working hoursand in working areas without making clear exception forthe employees' breaktime and meal periods violate Sec-tion 8(a)(1).Our Way,268 NLRB 394 (1983).At the time he gave the speech Boyce Sr. was aware,assertedly through "scuttlebutt," that union adherentshad been subjected to threats and harassment; and hetold the assembled employees that such activity mustcease immediately. In the context of his own unlawfulstatements, however, that admonition was rendered inef-fectual. Indeed, he continued unlawfully to interfere withemployees' choice of their bargaining representative bothby providing the "carrot" of increased benefits and,when that failed, by attempting to derail the union driveby again using the "stick" of intimidation and coercion.As to increased benefits, on May 25 employees Har-rell,Morales,Caruso,Keating,Boyce Jr., and PaulHardy received raises of 50 cents an hour; and on June15, John Hardy received the same raise. They neither re-quested nor had any reason to expect the raises. Medicalinsurance benefits also were granted to Keating in Juneand to Paul Hardy in July. Keating had applied for in-surance upon being hired in September 1986. That appli-cation was "lost." A second application was submitted inFeburary 1987 but coverage was not forthcoming untilJune 1. Paul Hardy had a similar experience. He appliedinApril 1986. Six months later he was asked to completeanother application, and in April 1987 still another. Hefinally received insurance on July 1, about 3 months afterhiswife gave birth. Up to the time Keating and Hardyreceived coverage during the Union's organizing cam-paign, only Respondent's supervisors and Eagan were in-sured under its medical plan.Following on the heels of the Union's demand for rec-ognition and the filing of its representation petition andunfair labor practice charges, the wage increases and in-surance benefits granted to employees between May andJuly were clearly meant to discourage employee supportfor the Union. These improvements were not institutedin accordance with any preexisting company policy, butwere wholly within the Respondent's discretion. Theywere timed to lure employees away from the Union byincreasingtheir dependency on the Respondent.The danger inherent in well-timed increases in bene-fits is thesuggestionof a fist inside a velvet glove.Employees are not likely to miss the inference thatthe source of benefits now conferred is also thesource from which future benefits must flow andwhich may dry up if it is not obliged.NLRB v. Parts Co.,375 U.S. 405 (1964). Accordingly, Ifind the wageincreases and insurancebenefits to havebeen discriminatory in violation of Section 8(a)(3) and (1)of the Act.When bribes failed, Boyce Sr. turned to more forth-rightmethods of coercion. On Monday July 27, severalemployees went on strike to protest unfair labor prac-tices charged in the complaint.Beginningon July 23, 352DECISIONSOF THE NATIONALLABOR RELATIONS BOARDBoyce Sr. began to interrogate newly hired employeesconcerningtheir support for the Union and whether theyintended to strike.Anthony Renna was hired on June 24.On July 23 while working at the "Peterboro" jobsite,Renna, with Boyce Jr. present,was asked by Boyce Sr.whether he had attended a union meeting held the nightbefore.When he answered"yes," Boyce Sr. turned andwalked away.Later in the day at a different site BoyceJr. pressed Renna further,asking him to identify employ-ees present at the union meeting. He refused.On the following day Boyce Sr. again appeared at thePeterboro site and went directly over to Renna andasked whether he was going to strike,whether he hadsigned a card,and the names of other employees whohad attended the union meeting.Renna expressed reluc-tance to provide information beyond admitting his ownattendance,stating he felt he owed Boyce Sr. that muchas an employee.Boyce Sr. continued to press saying thatthe Unionwas not interested in Renna, just Ideal andthat if the company "went Union" you probably will beout of a job.Renna answered that he "would take every-thing into consideration,and the decision. . .Imakeprobably would be thesame one youwould make if youwere in my shoes."Boyce Sr. replied:"[Be] . . . sureyou make therightdecision. . .because if you go onstrike,you will never work at Ideal again."He thenwalked about 10 feet away,turned facing Renna (butlooking off into the distance" and in apparent frustration)said"I know I'm not supposed to talk with you . . . butI don'tgive a damn. . . what the Unionisdoing is ille-gal . . . and if it gets in. . .Iwill shoot everyone re-sponsible."Thomas Gleason was hired on Wednesday, July 22.He too was approached on July 24 by Boyce Sr., whoinquired whether he would attend a Union meeting thatnight and join others in striking Ideal on Monday. Glea-son responded that yes he would attend the meeting butwas not aware of a strike. Boyce Sr. then warned himthat he or anyone else who went on strike would neverwork forhim again. i 2Ifind coercive and in violation of Section 8(a)(1)Boyce Sr.'s interrogations of Renna and Gleason con-cerning their own and other employees Union activitiesand sympathies and his threats of loss of jobs and physi-cal harm if employees went on strike or chose to be rep-resented by the Union. Boyce Sr.'s threat to shoot thoseresponsible for bringing in the Union had added forcebecause employees were aware that he carried a gun andused it for target practice in the shop.1 a12 Employee Harrell was present throughout this exchange and wascalled by Respondent as a witness. He does not recall Boyce Sr.sayingthat sinkers would never work for Ideal again.All he remembers of theconversation was that Boyce Sr. may have said there was going to be aunion meeting"but I don'treally even definitely recall that."On theother hand, Boyce Sr. while denying having made any threats, states thathe asked both employees"if they had been at a meeting and if theywould be at work on Monday."He claims they answered no to the firstquestion and yes to the second.IS Although Boyce Sr.indicated he had a license to carry a gun andoccasionally did so,he denied ever firing it in the shop"because thatwould be a criminal act" (Tr 193).At a later point,however,he backedoff from his categorical"no" stating that he would answer only bysaying"it is not legal to shoot a gun within City limits" (Tr. 63).B. Ahern andTrickettRespondent is also liable for the unfair labor practicescommittedby Trickettand Ahern.For the reasons dis-cussed above, both are supervisors and therefore ex-cluded from the bargaining unit.As supervisors,there isa rebuttable presumption that any threats or statementsthey make in violation of Section 8(a)(1) are attributableto the Respondent.NLRB v. Schroeder,726 F.2d 967 (3dCir. 1984),remandingNational Apartment Leasing Co.,263 NLRB 15 (1982).As stated in the circuit court's decision:"The burdenwould then be placed on the employer to show that, de-spite his supervisory status, the speaker was not author-ized to speak on behalf of management and could notreasonably have been seen so by the threatened employ-ees."14 In this case,Boyce Sr.'s testimony that he alonehad the authority to speak on behalf of the Respondentlacks credibility. The supervisory duties carried out byTrickett and Ahern, together with their apparent author-ity to direct, discipline,and reward employees, madethem agents of the Respondent in the eyes of the workforce.The Respondent never acted to disavow theirstatements or to deny their authority.Boyce Sr.'s vaguereferences to threats and harassment in his May 14speech does not constitute a revocation of authority.This is especially so since his own unlawful activity con-tinued unabated.The Respondent is therefore liable forthe unfair labor practices committed by Trickett andAhern even if they acted without actual authority.Alad-din Industries,147 NLRB 1392 (1964).On the morning of May 6,while in the toolroom,Ahern warned McDougall that if he "went union" hewould"get laid off." On June 8, Morales and Ahernwere together in the shop. After pointedly studying theUnion'sMay 5 telegram demanding recognition, whichhad been posted by the Respondent, Ahern turned toMorales and said,"You're in the middle of this." By soidentifyingMorales,Aherncreated the impression thatemployees were under surveillance.Trickett playedan even more prominent role in seek-ing to derail the uniondrive.In early May at the "Ran-dolph SavingsBank" jobsite, he told Paul Hardy that ifemployees opted for the Union, Hardy would be laid offand replaced by more experienced help. At the same job-site,he hadconversationswithKeating inwhich he re-peated his threat of layoffs. He also told Keating that theUnion was"no good"and indicated that despite his in-quiries, none of the employees were willing to discussthe Union with him.On May 6, in Respondent's shop,Trickett toldJohn Hardy, Paul Hardy,and McDougallthat he knew about the union organizing drive and onceagainwarned them that if the Union succeeded theywould be laid off and replaced by more experiencedhelp. Early on the next day,Morales and McDougall ap-proachedTrickettat a jobsite on Broad Street and com-plained to him about threats they had received fromCaruso and Boyce Jr. In response,Trickettdenied any14 On remand inNational ApartmentLeasing Ca,272 NLRB 1097(1984), the Board accepted the circuit court's opinion as to the law of thecase. IDEAL ELEVATOR CORP.353knowledge of the threats but volunteered that he knewabout the union drive and told them they would be sorryif the shop was organized because they would "end upon the bench."Finally, on May 12 or 14 at a jobsite inStoughton,Trickettadvised Keating to "watch out" forMorales who he identified as the Union's key organizer.He also told Keating that "the Union doesn't give a shitabout employees.All theywant is the company's ac-counts."Keating opted not to go on strike and testifiedreluctantly and pursuant to a subpoena. I regard his testi-mony as highly credible and corroborative of testimonyof the other employees.Indeed,Tricketthimself gavecredence to their testimony.He admitted talking to em-ployees about the possibility of layoffs and shutdown ifthe Union organized Ideal.Also, he admitted warningPaul Hardy and Keating to "watch out" for Morales.I find the repeated threat of layoffs uttered by Ahernand Trickett as well as their intimations that union activi-tieswere being monitored to be binding on Respondentand unlawful under Section 8(a)(1) of the Act.C. Boyce Jr. and CarusoAlthough Boyce Jr. and Caruso are not supervisors,they too acted as the Respondent's agents in committingunfair labor practices during the course of the Union'sorganizing drive.Boyce Jr. is not an "employee"within the meaning ofthe Act forreasons heretofore discussed.As stated, he isthe 19-year-old son of Boyce Sr., lives with him,and wasaccorded special benefits on the job.Bargaining unit em-ployees were well aware of his privileged position andrightly perceived him as his father's agent.Compare,South Shore Pontiac Co.,203 NLRB 928 (1973);AirborneFreight Corp.,263 NLRB 1376 (1982),and cases citedtherein at1377 fn. 33.Acting in that role, Boyce Jr. threatened employeeswith the loss of their jobs and with physical violence ifthey supported the Union.On May 6 he was presentduring a conversation with employees (the two HardysandMcDougall)in the shop during which Trickettthreatened that layoffs would result if Ideal was orga-nized.Interjecting,Boyce Jr. observed that if they failedunion-sponsored courses they would be kicked out of theUnion.Later that day, in an elevator at"the SouthStreet" jobsite,Boyce Jr. and Caruso interrogated JohnHardy about which employees had signed authorizationcards.When Hardy pled ignorance,Caruso threatened to"bust[his] head in," and warned him not to come backto the shop at night.Boyce Jr. added that "it would be areal shame if [he]fell down a shaftway."He went on tosay: "I may not be able to beat [you]up, but my friendscan." That same night, Boyce Jr. called Morales at hishome and warned him that "we" had to put a stop to theUnion.He told Morales he wanted to speak with him onthe following day.Early the next morning, Boyce Jr. and Caruso con-frontedMcDougall and Morales outside the shop.Caruso, after stating that he had heard"some bad sto-ries" about him, accused Morales of"trying to turn theshop Union"and warned him that if he "found out any-body was behind the Union,he'd be a dead man." BoyceJr. bolstered the threat by stating that "something couldbe done after work"while at the same time making afist-in-hand gesture.Boyce Jr.'s threats continued after his father's speech.During the week of May 18, Boyce Jr. told Morales,while riding home from work,that "if the shop didbecome union. . .we'd just close the doors,go out ofbusiness,and come in under a different name."Also, andas noted above, on July 23 at the Peterboro Street job-site, he interrogated Renna in regardto thenames of em-ployees who had attended a union meeting.Caruso, for his part, was expressly commissioned byBoyce Sr. on May 4 to stop the organizing drive; andwithin 10 minutes thereafter he began to implement thatorder by telling employees(Eagan,Boyce Jr., JohnHardy, and Morales)seated together in the shop thatBoyce Sr. wanted him to cap the drive because the Com-pany would have to close down if employees opted forthe Union.On the next day, he interrogated the samegroup(augmented by Paul Hardy)about their contactwith the Union.Receiving no reply, he told them thatthe Union only wanted the Company not its employees,and again observed that if the Union came in they wouldbe laid off. Finally,he suggested that it might "be a goodidea to take organizer Frank McGettigan down to thelocal Holiday Inn and waste him."Other instances of unlawful interrogations and threatsby Caruso occurred on May 6 and 7 in conjunction withsimilar conduct of Boyce Jr., and are described above.On June 5 after work John Hardy ran into Caruso andBoyce Jr. in Pug's Pub in Roxbury.One or the otherasked if Hardy intended to provide an affidavit to theBoard regarding the union organizing effort.WhenHardy feigned ignorance (he had given affidavits onMay 15 and on June 3),Caruso observed:"It looks likewe are going to have to bring `Mario'down."In priorconversations,Caruso had described a friend namedMario as "a friendly firebug."Finally, on June 6 CarusotoldMorales in a telephone conversation that he hopedMcGettigan came through with his "promises" because"once this was over. . . [you'll] be the first . . . [BoyceSr.]would let go ...." He went on to tell Morales thathe was being kept on only because of the "situation"then currently existing between Boyce Sr. and theUnion.I find that Respondent, through Boyce Jr. and Carusoand on the dates indicated, engaged in a campaign ofthreats and coercive interrogations designed to thwartthe union organizing drive in violation of Section 8(a)(1)of the Act.V. BARGAINING ORDERThe unfairlabor practices foundto havebeen commit-ted byRespondent, including repeated predictions of clo-sure and layoffs accompanied by threats of physical vio-lence(e.g., to beat and shoot union adherents)and thediscriminatory award of benefits,are so serious and per-vasive that the possibility of erasing their coercive effectand of conducting a fair electionby use oftraditionalremedies is virtually nonexistent.There areno significantmitigating circumstances.On the contrary,the damage ismagnified because the coercive acts occurred in a com- 354DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpany having a small work force and several of the mostflagrant violationswere perpetrated by the owner.Impact Industries,285 NLRB 5 (1987). I conclude thatentry of a bargaining order is appropriate and necessaryin this case.CONCLUSIONS OF LAWI find that Respondent violated Section 8(a)(3) and (1)of the Act in the particulars and for the reasons statedabove. further find that those unfair labor practices andeach of them have affected, are affecting, and unless per-manently enjoined,will continue to affect commercewithin the meaning of Section 2(6) and (7) of the Act.And I further find: (1) that the following employees ofRespondent (the unit) constitute a unit appropriate forcollective bargaining within the meaning of Section 9(b)of the Act:All full-time and regular part-time elevator con-structorsand helpers,excluding office clericals,salesmen, guards and supervisors as defined in theAct.(2) That on or about May 4, 1987 a majority of employ-ees in the unit designated and selected the InternationalUnion of Elevator Constructors and its affiliate Local 4(the Union) as their representative for purposes of collec-tive bargaining; (3) that since then the Union, by virtueof Section 9(a) of the Act, has been, and is, the exclusiverepresentative of the Unit for purposes of collective bar-gaining with respect to wages, hours, and other termsand conditions of employment; (4) that the unfair laborpractices found to have been committed herein are so se-rious and substantial in character that the possibility oferasingtheir effects and of conducting a fair election bythe use of traditional remedies is slight, and the employ-ees' sentiments regarding representation, having been ex-pressed through authorization cards, would, on balance,be protected better by issuance of a bargaining orderthan by recourse to traditional remedies; and (5) that Re-spondent's striking employees are entitled to prompt re-instatement upon their unconditional offer to return towork because the strike was initiated and conducted forthe purpose of protesting Respondent's continuing unfairlabor practices (compareJimmy Dean Meat Co., 227NLRB 1012, 1030 (1977)).REMEDYIn addition to the customary cease-and-desist orderand requirement for notice posting, my Order will re-quire Respondent to recognize and, on request, bargainwith the Union as the exclusive representative of em-ployees in the Unit in regard to terms and conditions ofemployment and, if an understanding is reached, embodythe understanding in a signed agreement. Also, I willorder prompt reinstatement of striking employees upontheir unconditional offer to return to work.I conclude that the scope and severity of Respondent'sunfair labor practices evince a general disregard for em-ployees' fundamental rights under the Act and warrant abroad cease-and-desist order.Hickmott Foods,242 NLRB1357 (1979).Pursuant to Section10(c) of the Act, Iissue the fol-lowing recommended 15ORDERThe Respondent,IdealElevator Corp., Boston, Massa-chusetts,its agents,officers, successors, and assigns, shall1.Cease and desist from(a)Threatening employees with physical violence, dis-charge, loss of jobs, and shutdown of operations if theyselect the Union, or any other labor organization, as theircollective-bargaining representative.(b)Coercively interrogating employees concerningtheir or other employees' union activities and sympathies.(c) Creating an impression that union meetings and ac-tivities are under surveillance.(d) Promising or awarding pay raises and other bene-fits in order to induce them to choose not to be repre-sented by the Union or any other labor organization.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, recognize and bargain with the Unionas the exclusive representative of all employees in theunit described below with respect to rates of pay, wages,hours of employment, and other conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a written, signed agreement:All full-time and regular part-time elevator con-structors and helpers, excluding office clericals,salesmen,guards and supervisors as defined in theAct.(b)Upon their unconditional offer to return to work,reinstate employees here found to have been striking toprotest Respondent's continuing unfair labor practices.(c) Post at its facility in or near Boston, Massachusetts,copies of the attached notice marked "Appendix."16Copies of said notice, on forms provided by the RegionalDirector for Region 1, after being signed by Respond-ent's authorized agent, shall be posted by it immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that these noticesare not altered, defaced, or covered by other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.16 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses16 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant To a JudgmentOf The United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."